***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. RICHARD BUSH
                 (AC 34886)
               DiPentima, C. J., and Sheldon and Mullins, Js.

                                   Syllabus

Convicted of the crimes of sale of narcotics, sale of narcotics within 1500 feet
    of a school, conspiracy to sell narcotics and racketeering, the defendant
    appealed to this court, which reversed the trial court’s judgment and
    remanded the case to the trial court with direction to render a judgment
    of acquittal on the charge of racketeering and for a new trial on all of
    the other charges of which the defendant was convicted. Thereafter,
    the state, on the granting of certification, appealed to the Supreme Court,
    which disagreed with this court’s conclusion that the defendant was
    entitled to a new trial on the remaining charges and remanded the case
    to this court for consideration of his remaining claims on appeal. The
    defendant claimed, inter alia, that the trial court committed structural
    error when it failed to grant his initial request to represent himself and
    unlawfully sentenced him to twenty years incarceration on his conviction
    for conspiracy, which, he claimed, exceeded by five years the maximum
    possible term of incarceration for conspiracy to sell cocaine. On
    remand, held:
1. The trial court did not abuse its discretion when it failed to grant the
    defendant’s initial request to represent himself and suggested to him
    that his trial counsel continue to represent him through voir dire; the
    defendant could not reasonably be found to have made a clear and
    unequivocal request to proceed without counsel, the defendant having
    agreed with the court’s suggestion after the court canvassed him to
    determine whether he had the capacity to represent himself.
2. The defendant could not prevail on his claim that the jury was misled by
    the trial court’s instructions on the conspiracy charge, which was based
    on his assertion that the court failed to instruct the jury on the elements
    of possession of narcotics and possession of narcotics with intent to
    sell, and to determine which of the underlying crimes charged against
    him that he conspired to commit: it was not likely that the jury was
    misled by the court’s failure to mention or describe other offenses listed
    in the information as alleged objects of the conspiracy, as the guilty
    verdict was necessarily based on the only theory of liability on which
    the jury was instructed, which was conspiracy to sell cocaine, and,
    although the information listed four offenses as alleged objects of the
    conspiracy, there was no reasonable possibility that the jury was con-
    fused or misled by the court’s failure to mention in its instructions the
    charges of possession of narcotics or possession of narcotics with intent
    to sell as other alleged objects of the conspiracy, the court having limited
    the scope of the charged conspiracy to the sale of narcotics.
3. The trial court improperly sentenced the defendant to twenty years incar-
    ceration on the conspiracy conviction, as the most serious crime of
    which he was convicted that was proved to have been an object of the
    conspiracy was the sale of cocaine by a drug-dependent person, which
    carried a maximum possible prison sentence of fifteen years for a first
    offense, and, contrary to the state’s claim that the twenty year sentence
    was lawful because the defendant testified that he had a prior conviction
    for sale of cocaine, which exposed him, as a repeat offender, to a
    maximum possible prison sentence of thirty years, there never was a
    trial or other proceeding or a factual finding as to his alleged status as
    a repeat offender, as the state initially informed the court, defense
    counsel and the defendant that it would not prosecute a part B informa-
    tion with respect to the conspiracy charge and thereafter withdrew the
    part B information after the jury returned its verdict; accordingly, the
    sentence on the conspiracy conviction was vacated and the case was
    remanded for resentencing.
     Argued September 18, 2017—officially released January 9, 2018

                             Procedural History
   Substitute information charging the defendant with
six counts each of the crimes of sale of narcotics by a
person who is not drug-dependent and sale of narcotics
within 1500 feet of a school by a person who is not
drug-dependent, and with one count each of the crimes
of conspiracy to sell narcotics and racketeering,
brought to the Superior Court in the judicial district of
Fairfield, geographical area number two, and tried to
the jury before Thim, J.; verdict and judgment of guilty
of six counts each of the lesser included offenses of
sale of narcotics within 1500 feet of a school by a person
who is drug-dependent and sale of narcotics by a person
who is drug-dependent, and one count each of conspir-
acy to sell narcotics and racketeering, from which the
defendant appealed to this court, which reversed the
trial court’s judgment and remanded the case with direc-
tion to render judgment of not guilty on the racketeering
charge and for a new trial on the other charges; there-
after, the state, on the granting of certification, appealed
to the Supreme Court, which reversed this court’s judg-
ment in part and remanded the case to this court for
further proceedings. Reversed in part; further pro-
ceedings.
  Pamela S. Nagy, assistant public defender, for the
appellant (defendant).
   Adam E. Mattei, assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and C. Robert Satti, supervisory assistant state’s
attorney, for the appellee (state).
                          Opinion

   SHELDON, J. This case is before us on remand from
our Supreme Court following its affirmance of our
determination that insufficient evidence was presented
at trial to sustain the conviction of the defendant, Rich-
ard Bush, for racketeering in violation of General Stat-
utes § 53-393 et seq. The Supreme Court disagreed,
however, with this court’s determination that the defen-
dant was entitled to a new trial on the other charges
of which he had been found guilty—six counts each of
sale of narcotics and sale of narcotics within 1500 feet of
a school, and one count of conspiracy to sell narcotics—
because the trial court’s denial of his motion for a con-
tinuance to review voluminous discovery documents
after granting his second request to represent himself
had effectively deprived him of his constitutional right
to self-representation. Before us now are the defen-
dant’s additional claims of error as to his remaining
convictions. The defendant claims that the trial court:
(1) violated his constitutional right to self-representa-
tion by not granting his initial request to represent him-
self on the second day of voir dire; (2) improperly
instructed the jury on the charge of conspiracy; and (3)
improperly sentenced him to a term of twenty years
incarceration on his conviction for conspiracy. We
reject the defendant’s first two claims of error, and thus
conclude that he is not entitled to a new trial. We agree
with the defendant, however, that he was improperly
sentenced to a term of twenty years incarceration on
his conviction for conspiracy. Accordingly, we remand
this case for resentencing on that conviction.
   The Supreme Court recounted the following relevant
factual and procedural background, as previously set
forth by this court. ‘‘The charges upon which the defen-
dant was brought to trial were based upon his alleged
involvement in seven separate sales of cocaine to a
police informant, David Hannon, during an undercover
police investigation of illegal drug activity in the area
of Pembroke and Ogden Streets in Bridgeport between
late June [and] early November, 2010. . . . [D]uring
that time period, the investigating task force of officers
from the Bridgeport Police Department and the Con-
necticut State Police obtained extensive audiotape and
videotape surveillance footage of these sales, in which
the defendant, working from the porch of his duplex
home, which directly abutted the sidewalk on Pem-
broke Street, sold cocaine to Hannon, or facilitated
sales to Hannon by six other drug dealers, namely,
David Moreland, Jason Ortiz, Willie Brazil, Raymond
Mathis, Carlos Lopez, and Kenneth Jamison.
   ‘‘In an amended long form information dated January
3, 2012, the state charged the defendant, more particu-
larly, with: one count each of sale of narcotics by a
person who is not drug-dependent and sale of narcotics
within 1500 feet of a school by a person who is not
drug-dependent in connection with six of the seven
alleged sales; and one count each of conspiracy to sell
narcotics and racketeering based upon his alleged
involvement in all seven such alleged sales, as specially
pleaded both in the conspiracy count, as overt acts
in furtherance of the alleged conspiracy, and in the
racketeering count, as incidents of racketeering activity
claimed to prove his involvement in a pattern of racke-
teering activity, as required by [General Statutes] § 53-
396 (a). The jury found the defendant guilty of the lesser
included offenses of sale of narcotics by a person who
is drug-dependent and sale of narcotics within 1500 feet
of a school by a person who is drug-dependent based
upon his proven involvement in sales of cocaine to
Hannon on the six dates he was charged in the informa-
tion with committing such offenses, particularly June
30, July 14, July 16, August 6, August 24, and November
9, 2010. The jury also found the defendant guilty of both
conspiracy to sell narcotics and racketeering, speci-
fying as to the latter charge, in a special verdict returned
pursuant to § 53-396 (b), that the sole basis for its find-
ing that the defendant had engaged in a pattern of racke-
teering activity as a member of an enterprise was his
involvement in the sale of cocaine on two of the seven
dates specified in the information, June 30 and Novem-
ber 9, 2010, which it found to have constituted incidents
of racketeering activity. The trial court later sentenced
the defendant on all charges of which he was convicted
to a total effective sentence of twenty years incarcera-
tion.’’ (Citation omitted; footnote omitted; internal quo-
tation marks omitted.) State v. Bush, 325 Conn. 272,
277–78, 157 A.3d 586 (2017). Specifically, the defendant
was sentenced to: twenty years incarceration on his
conviction for conspiracy in violation of General Stat-
utes §§ 53a-48 and 21a-278 (b); fifteen years incarcera-
tion on each of his six convictions for sale of narcotics
by a drug-dependent person in violation of General Stat-
utes § 21a-277 (a), to run concurrently with his sentence
for conspiracy; and three years incarceration on each
of his six convictions for sale of narcotics by a drug-
dependent person within 1500 feet of a school in viola-
tion of General Statutes § 21a-278a (b), to run concur-
rently with one another and with his sentence for
conspiracy, but consecutively to his concurrent senten-
ces for sale of narcotics.
  The defendant appealed from his conviction to this
court. This court, as previously noted, reversed his rack-
eteering conviction and directed that a judgment of
acquittal be entered on that charge. This court further
determined that he was entitled to a new trial on the
other charges of which he had been convicted because
he had effectively been denied his right to represent
himself when the trial court, after granting his request
to represent himself, denied his motion for a continu-
ance to review voluminous discovery documents before
the start of trial. State v. Bush, 156 Conn. App. 256, 112
A.3d 834 (2015), rev’d, 325 Conn. 272, 157 A.3d 586
(2017). Our Supreme Court affirmed the reversal of the
defendant’s racketeering conviction, but disagreed with
this court’s conclusion that the defendant was entitled
to a new trial on the remaining charges because the
trial court violated his constitutional right to self-repre-
sentation when it denied his request for a continuance
to examine the state’s disclosure on the eve of trial. We
now address his remaining claims on appeal. Additional
facts will be set forth as necessary.
                             I
  The defendant first claims that the trial court violated
his constitutional right to represent himself at trial by
denying his initial request to do so. Although the court
ultimately granted the defendant’s second request to
represent himself, and the defendant subsequently with-
drew that request and elected to proceed with his attor-
ney’s representation after his motion for a continuance
was denied, he claims that the court committed struc-
tural error by denying his initial request to represent
himself. We disagree.
  The following additional procedural history is rele-
vant to this claim. ‘‘On the first day of voir dire, March
12, 2012, the defendant told the court that he and [his
court-appointed counsel, Vicki Hutchinson] ‘don’t con-
nect at all,’ and that he was ‘very uncomfortable’ with
her. In response, the court told the defendant: ‘Sir, this
case is over a year old . . . approximately a year old,
you were arrested about a year ago, around July. You
were brought to this courthouse in July of [2011], you
plead[ed] not guilty, and . . . Hutchinson has repre-
sented you since then. This is . . . and we’re ready to
start picking the jury, and this is the first request, [a]
request to have someone other than . . . Hutchinson
represent yourself. . . . Hutchinson is an extremely
well experienced defense attorney, we’re going forward
with the trial at this time.’
   ‘‘The next day, March 13, 2012, the defendant again
voiced his dissatisfaction with Hutchinson’s representa-
tion. The defendant also complained that he had not
had the opportunity to review with his attorney various
documents and videotapes she had procured through
discovery. In response, the court reiterated that the
defendant’s trial had already begun and that Hutchinson
was a very experienced attorney. The court explained
that the trial would proceed with jury selection that
morning, but that the defendant would be given the
afternoon to meet with Hutchinson. At that point, the
state suggested that the court may have an obligation,
pursuant to State v. Flanagan, 293 Conn. 406, 978 A.2d
64 (2009), to canvass the defendant as to his request
to represent himself. The court responded, ‘[w]e’re not
at that point yet.’ Voir dire resumed.
  ‘‘Shortly thereafter, when the defendant interrupted
the voir dire proceedings, the court asked him if he
wanted to represent himself. When the defendant
responded in the affirmative, the court canvassed him
both to determine if he had the desire and the capacity
to represent himself, and to warn him of the dangers
and disadvantages of self-representation. After asking
the defendant several questions on these subjects, the
court proposed to the defendant that he agree to have
Hutchinson pick the jury, and then it would revisit the
issue of whether he should be allowed to represent
himself going forward. The defendant initially agreed
to that proposal. Voir dire thus continued until 1:15
p.m., with Hutchinson still representing the defendant.
Thereafter, as promised, the defendant was afforded
the rest of the day to meet with Hutchinson to review
the state’s disclosure.
  ‘‘The next day, March 14, 2012, the defendant notified
the court that technical difficulties prevented him from
being able to watch certain of the videotapes that he
had sought to watch on the previous afternoon. Follow-
ing an exchange with the defendant and a discussion
with counsel, the court decided not to proceed with
voir dire that day so as to give the defendant another
opportunity to view the videotapes that he had not been
able to view the day before.
  ‘‘After the defendant reviewed the videotapes, the
court revisited the defendant’s request to represent him-
self, and the defendant reiterated his desire to do so.
The court then thoroughly canvassed the defendant and
determined that he validly waived his right to counsel.
The court asked Hutchinson to remain present as
standby counsel for the defendant, and then adjourned
for the day.’’ State v. Bush, supra, 325 Conn. 306–308.
  On the next day, March 15, 2012, the court denied
the defendant’s request for a continuance to review
approximately 900 pages of documents that the state
had provided to Hutchinson. After the court denied
his request for a continuance, the defendant elected to
proceed with Hutchinson as his attorney.
   The defendant now claims that the court committed
structural error when it failed to grant his initial request
to represent himself on the second day of voir dire.
We disagree.
   ‘‘The sixth amendment to the United States constitu-
tion provides in relevant part: In all criminal prosecu-
tions, the accused shall enjoy the right . . . to have
the assistance of counsel for his defense. The sixth
amendment right to counsel is made applicable to state
prosecutions through the due process clause of the
fourteenth amendment. . . . In Faretta v. California,
[422 U.S. 806, 807, 95 S. Ct. 2525, 45 L. Ed. 2d 562
(1975)], the United States Supreme Court concluded
that the sixth amendment [also] embodies a right to
self-representation and that a defendant in a state crimi-
nal trial has a constitutional right to proceed without
counsel when he voluntarily and intelligently elects to
do so. . . . In short, forcing a lawyer upon an unwilling
defendant is contrary to his basic right to defend himself
if he truly wants to do so. . . .
   ‘‘It is well established that [t]he right to counsel and
the right to self-representation present mutually exclu-
sive alternatives. A criminal defendant has a constitu-
tionally protected interest in each, but since the two
rights cannot be exercised simultaneously, a defendant
must choose between them. When the right to have
competent counsel ceases as the result of a sufficient
waiver, the right of self-representation begins. . . . Put
another way, a defendant properly exercises his right
to self-representation by knowingly and intelligently
waiving his right to representation by counsel. . . .
   ‘‘The inquiry mandated by Practice Book § 44-3 is
designed to ensure the knowing and intelligent waiver
of counsel that constitutionally is required. . . . We
ordinarily review for abuse of discretion a trial court’s
determination, made after a canvass pursuant to . . .
§ 44-3, that a defendant has knowingly and voluntarily
waived his right to counsel. . . . [W]here the defendant
claims that the trial court improperly failed to exercise
that discretion by canvassing him after he clearly and
unequivocally invoked his right to represent himself
. . . whether the defendant’s request was clear and
unequivocal presents a mixed question of law and fact,
over which . . . our review is plenary. . . .
   ‘‘State and federal courts consistently have discussed
the right to self-representation in terms of invoking or
asserting it . . . and have concluded that there can be
no infringement of the right to self-representation in
the absence of a defendant’s proper assertion of that
right. . . . The threshold requirement that the defen-
dant clearly and unequivocally invoke his right to pro-
ceed pro se is one of many safeguards of the
fundamental right to counsel. . . . Accordingly, [t]he
constitutional right of self-representation depends . . .
upon its invocation by the defendant in a clear and
unequivocal manner. . . . In the absence of a clear and
unequivocal assertion of the right to self-representation,
a trial court has no independent obligation to inquire
into the defendant’s interest in representing himself
. . . . [Instead] recognition of the right becomes a mat-
ter entrusted to the exercise of discretion by the trial
court. . . . Conversely, once there has been an
unequivocal request for self-representation, a court
must undertake an inquiry [pursuant to Practice Book
§ 44-3], on the record, to inform the defendant of the
risks of self-representation and to permit him to make
a knowing and intelligent waiver of his right to coun-
sel. . . .
  ‘‘Although a clear and unequivocal request is
required, there is no standard form it must take. [A]
defendant does not need to recite some talismanic for-
mula hoping to open the eyes and ears of the court to
[that] request. Insofar as the desire to proceed pro se
is concerned, [a defendant] must do no more than state
his request, either orally or in writing, unambiguously
to the court so that no reasonable person can say that
the request was not made. . . . Moreover, it is gener-
ally incumbent upon the courts to elicit that elevated
degree of clarity through a detailed inquiry. That is, the
triggering statement in a defendant’s attempt to waive
his right to counsel need not be punctilious; rather, the
dialogue between the court and the defendant must
result in a clear and unequivocal statement. . . .
   ‘‘Finally, in conducting our review, we are cognizant
that the context of [a] reference to self-representation
is important in determining whether the reference itself
was a clear invocation of the right to self-representa-
tion. . . . The inquiry is fact intensive and should be
based on the totality of the circumstances surrounding
the request . . . which may include, inter alia, whether
the request was for hybrid representation . . . or
merely for the appointment of standby or advisory coun-
sel . . . the trial court’s response to a request . . .
whether a defendant has consistently vacillated in his
request . . . and whether a request is the result of an
emotional outburst . . . .’’ (Emphasis omitted; internal
quotation marks omitted.) State v. Pires, 310 Conn. 222,
230–32, 77 A.3d 87 (2013).
   As explained herein, on the second day of voir dire,
following a colloquy with the defendant, the court can-
vassed him to determine whether he had the capacity
to represent himself. Upon hearing the defendant’s
responses to its inquiries, the court stated that it would
not be ‘‘a wise decision’’ for him to represent himself
and suggested that Hutchinson continue to represent
him through voir dire, after which his request to repre-
sent himself would be revisited. The defendant agreed
to the court’s suggestion, stating, ‘‘[o]kay, we could do
that. That’s no problem . . . I mean fair is fair.’’ In
these circumstances, the defendant cannot reasonably
be found to have made a clear and unequivocal request
to proceed without counsel at that time. Moreover, in
light of the defendant’s agreement with the trial court’s
suggestion that he proceed with the assistance of coun-
sel during voir dire, we cannot conclude that the court
abused its discretion in proceeding with voir dire with
Hutchinson representing the defendant.
                            II
   The defendant next claims that the court erred in two
ways in instructing the jury on the charge of conspiracy
against him. First, he claims that the court erred by
failing to instruct the jury on the elements of possession
of narcotics in violation of General Statutes § 21a-279
and possession of narcotics with intent to sell in viola-
tion of § 21a-277 (b), two of the four offenses that were
listed in the information as alleged objects of the
charged conspiracy. Second, he claimed that the court
erred in failing to instruct the jury to specify in its
verdict, if it found him guilty of conspiracy, which of
those listed offenses had been proved beyond a reason-
able doubt to be the intended object or objects of the
conspiracy. The defendant claims that these alleged
infirmities in the court’s instructions likely misled the
jury. We are not persuaded.
   ‘‘[I]n reviewing a constitutional challenge to the trial
court’s instruction, we must consider the jury charge
as a whole to determine whether it is reasonably possi-
ble that the instruction misled the jury. . . . The test
is whether the charge as a whole presents the case to
the jury so that no injustice will result. . . . We will
reverse a conviction only if, in the context of the whole,
there is a reasonable possibility that the jury was misled
in reaching its verdict. . . . A jury instruction is consti-
tutionally adequate if it provides the jurors with a clear
understanding of the elements of the crime charged, and
affords them proper guidance for their determination
of whether those elements were present.’’ (Internal quo-
tation marks omitted.) State v. Frasier, 169 Conn. App.
500, 509–10, 150 A.3d 1176 (2016), cert. denied, 324
Conn. 912, 153 A.3d 653 (2017).
  On the conspiracy charge, the court instructed the
jury that ‘‘the state must prove three elements beyond
a reasonable doubt. First: there was an agreement
between the defendant and one or more persons to
engage in the sale of—of cocaine. Second: there was
an overt act in furtherance of the subject of the
agreement by one of those persons who are part of the
agreement. Third: the defendant specifically intended
to commit the crime; that is, to sell cocaine.
   ‘‘As to the first element, an agreement between the
defendant and one or more persons that criminal con-
duct be performed, the state must prove that [the defen-
dant] came to an understanding with at least one other
person to further the criminal purpose of selling of
cocaine. The state . . . need not prove a formal or
express agreement. The state may rely on circumstan-
tial evidence if such evidence is sufficient to prove
beyond a reasonable doubt the existence of an
agreement.
  ‘‘The second essential element is that after the
agreement was formed, one or more of the conspirators
carried out an overt act in furtherance of the conspiracy.
An overt act is any step, action or conduct taken to
achieve the objective of the conspiracy. It makes no
difference which member of the conspiracy commits
the act; it need not be the defendant. The state must
prove beyond a reasonable doubt at least one member
of the conspiracy carried out the overt act.
  ‘‘The third essential element is that when the defen-
dant entered into the conspiratorial agreement, he
intended to violate the drug laws. The state must prove
beyond a reasonable doubt that [the defendant] had the
intent, the conscious objective to violate the criminal
laws, and the sale of cocaine. The state claims that the
conspirators agreed and the defendant had the intent
to sell . . . cocaine.
  ‘‘I have previously discussed the essential elements
of the sale of cocaine laws. Essentially, the state must
prove [that the defendant] intended to sell or deliver
cocaine to persons who are not members of the con-
spiracy.
  ‘‘To summarize this charge, the state must prove
beyond a reasonable doubt that [the defendant]
intended to sell cocaine, and acting with that intent he
agreed with one or more persons to pursue conduct
that involve[d] the sale of cocaine. The state must fur-
ther prove that at least one of the conspirators did an
overt act in furtherance of the conspiracy. If you find
beyond a reasonable doubt all these elements are
proven, you shall find [the defendant] guilty of conspir-
acy. If you find the state has failed to prove any element
beyond a reasonable doubt, you should find him not
guilty of the conspiracy charge.’’
   In so instructing the jury, the court narrowed the
description of the charged conspiracy, and thus the
legal basis upon which the defendant could lawfully be
found guilty of that offense as charged, of conspiracy
to sell cocaine. It thereby effectively eliminated, as pos-
sible objects of the charged conspiracy, both possession
of cocaine in violation of § 21a-279 and possession of
cocaine with intent to sell in violation of § 21a-277 (b).
Because the jury’s guilty verdict, and thus the defen-
dant’s conspiracy conviction, were necessarily based
on the only theory of liability on which the jury was
instructed—that of conspiracy to sell cocaine—it is not
likely that the jury was misled by the court’s failure to
mention or describe other offenses listed in the informa-
tion as alleged objects of the conspiracy in its final
instructions.
   The defendant also argues that the trial court improp-
erly failed to charge the jury that it must determine
which underlying crime or crimes he conspired to com-
mit. In support of this argument, the defendant cites to
State v. Toth, 29 Conn. App. 843, 618 A.2d 536, cert.
denied, 225 Conn. 908, 621 A.2d 291 (1993), in which the
defendant allegedly conspired to commit three separate
crimes. There, because the trial court allegedly failed
to instruct the jury that it must find which specific
crime or crimes the defendant and his coconspirators
had conspired to commit, the trial court could not know
from the jury’s verdict which offense or offenses the
defendant had been convicted of conspiring to commit.
The court in Toth thus held that, ‘‘in the absence of an
instruction to the jury that it must determine beyond
a reasonable doubt which of several object offenses
the defendant conspired to commit, the jury was misled
by the charge.’’ Id., 864.
   The reasoning in Toth is plainly inapposite to this
case, however, for here, although four offenses were
listed in the information as alleged objects of the
charged conspiracy, the court instructed the jury that
it could find the defendant guilty of conspiracy only on
the theory of conspiracy to sell cocaine. Because the
court thereby limited the scope of the charged conspir-
acy to the sale of narcotics, there was no reasonable
possibility that the jury was confused or misled by the
court’s failure to mention possession of narcotics or
possession of narcotics with intent to sell as other
alleged objects of the charged conspiracy.
                            III
   The defendant’s final claim of error is that the trial
court unlawfully sentenced him to twenty years incar-
ceration on his conviction for conspiracy. The defen-
dant claims that the challenged sentence exceeds by
five years the maximum possible term of incarceration
for conspiracy to sell cocaine, as that crime was charged
and proved against him in this case. He thus asks that
his sentence for conspiracy be vacated and that this
case be remanded to the trial court for resentencing
on that charge in accordance with law.
   Our Penal Code has long provided, in § 53a-48 (a),
that ‘‘[a] person is guilty of conspiracy when, with intent
that conduct constituting a crime be performed, he
agrees with one or more persons to engage in or cause
the performance of such conduct, and any one of them
commits an overt act in pursuance of such conspiracy.’’
Under that statute, the three essential elements of con-
spiracy, are (1) that the defendant agreed with one or
more persons to engage in or cause the performance
of conduct constituting one or more crimes, which are
referred to as the ‘‘objects’’ of the conspiracy; (2) that
any one of the coconspirators committed an overt act
in pursuance of such conspiracy; and (3) that the defen-
dant specifically intended, at the time of the conspirato-
rial agreement, to commit or cause the performance of
conduct constituting one or more crimes that were the
objects of the conspiracy.
   The crime of conspiracy, so defined, does not carry
a specific maximum punishment that is the same in all
cases. Instead, the maximum punishment imposable for
conspiracy is made to depend upon the seriousness of
the crime or crimes that is/are proved to have been the
object(s) of the conspiracy. On this score, our Penal
Code further provides, in General Statutes § 53a-51, that
‘‘conspiracy . . . [is a crime] of the same grade and
degree as the most serious offense which is . . . an
object of the conspiracy, except that [a] conspiracy to
commit a class A felony is a class B felony.’’
   To implement this relational rule of sentencing for
conspiracy, it is well settled that the state must prove
not only which particular crimes were the agreed and
intended objects of the charged conspiracy, but also
that the defendant, when entering into the conspirato-
rial agreement, specifically intended to commit or cause
the performance of conduct constituting such object
crimes, and that the overt act upon which the state relies
to obtain a conviction was committed in pursuance of
an agreement to commit such object crimes. Without
such specificity in the jury’s guilty verdict, the court
cannot determine, without impermissible speculation,
what particular type of conspiratorial agreement under-
lies that verdict, or thus what maximum sentence can
lawfully be imposed on the defendant on the basis of
that verdict.
  In this case, the defendant was brought to trial on
an information charging him, in the second count, with
conspiracy to violate several listed provisions of the
State Dependency Producing Drug Law, particularly
§§ 21a-278 (b), 21a-277 (a), 21a-277 (b) and 21a-279,
while acting with the intent to violate those statutes.
The second count further alleged that, ‘‘in the perfor-
mance of such conspiracy,’’ the defendant and/or one
or more other named coconspirators committed at least
one of seven overt acts, each a sale of cocaine on a
particular date and at a particular location in the city
of Bridgeport. The six alleged overt acts in which the
defendant was alleged to have participated conformed
precisely, as to date, location, and persons participating,
to the six alleged sales of cocaine on which the state
based separate substantive charges of one count each of
sale of cocaine by a person who is not drug-dependent
in violation of § 21a-278 (b) and sale of cocaine by a
person who is not drug-dependent within 1500 feet of
a school, in violation of § 21a-278a (b), in the third
through the fourteenth counts of the information.
   The defendant defended himself at trial on his sub-
stantive charges of sale of cocaine by a person who is
not drug-dependent and sale of cocaine by a person
who is not drug-dependent within 1500 feet of a school,
inter alia, by claiming and attempting to prove, in the
manner of an affirmative defense, that he was drug-
dependent throughout the period in which he was
alleged to have made the sales of cocaine here at issue.
On the basis of that defense, which the defendant sup-
ported at trial by his own testimony and that of others
who knew him as to his long-standing drug addiction,
the trial court instructed the jury as to each alleged
sale of cocaine both on the charged offenses of sale of
cocaine by a person who is not drug-dependent and
sale of cocaine by a person who is not drug-dependent
within 1500 feet of a school and on the lesser included
offenses of sale of cocaine by a drug-dependent person
and sale of cocaine by a drug-dependent person within
1500 feet of a school. So instructed, the jury found the
defendant not guilty on each charge of sale of cocaine
by a person who is not drug-dependent and sale of
cocaine by a person who is not drug-dependent within
1500 feet of a school, but found him guilty on each
charge of sale of cocaine by a drug-dependent person
and sale of cocaine by a drug-dependent person within
1500 feet of a school.
   In light of the defendant’s acquittal on all charges of
sale of cocaine by a person who is not drug-dependent
under § 21a-278 (b), pursuant to his affirmative defense
of drug dependency, the defendant claims that the most
serious crime which was proved at trial to have been
an object of the charged conspiracy was sale of cocaine
by a drug-dependent person in violation of § 21a-277
(a), which carries with it, for a first offense, a maximum
possible prison sentence of fifteen years. He argues, on
that basis, that his twenty year prison sentence for
conspiracy must be vacated because it exceeds the
statutory maximum prescribed by law.
   The state does not dispute the defendant’s claim that,
in light of the jury’s finding on the issue of drug depen-
dency, the most serious crime he was found to have
conspired to commit was sale of cocaine by a drug-
dependent person in violation of § 21a-277 (a). It argued
in its brief, however, that that sentence was entirely
lawful because the defendant has a prior conviction for
sale of cocaine, as he admitted in his testimony at trial,
and thus was exposed, as a repeat offender, to a maxi-
mum possible prison sentence of thirty years, both on
each of his substantive charges of sale of cocaine by a
drug-dependent person and on the charge of conspiracy
to sell cocaine in violation of §§ 53a-48 and 21a-277 (a).
  On this record, however, there are two important
reasons why the state’s argument must be rejected.
First, although the state specially pleaded in a part B
information that the defendant was subject to enhanced
penalties on each of his charges of sale of cocaine
because he was a repeat offender, the state’s trial prose-
cutor expressly informed the trial court, defense coun-
sel and the defendant, at an in-court proceeding
designed to warn the defendant about the dangers and
disadvantages of representing himself at trial, that the
state had not filed and would not prosecute the part B
information with respect to the charge of conspiracy.
For that reason, the trial court acknowledged on the
record that the defendant’s maximum possible prison
sentence on the still-pending charge of conspiracy to
sell cocaine by a person who is not drug-dependent in
violation of §§ 53a-48 and 21a-278 (b) was twenty years,
as prescribed by the latter statute for a first offense.
Therefore, upon the defendant’s acquittal on each
charge of sale of cocaine by a person who is not drug-
dependent, and his resulting conviction of the lesser
included offense of sale of cocaine by a drug-dependent
person, the most serious prison sentence the defendant
could have received on the charge of conspiracy to sell
cocaine at the time of such cocaine sales was a term
of fifteen years.
   The second reason why the state is incorrect in its
argument that the defendant’s maximum possible sen-
tence on each charge of sale of cocaine by a drug-
dependent person was thirty years is that the state
withdrew the part B information in this case shortly
after the jury returned its guilty verdict. As a result,
there never was a trial or other fact-finding proceeding,
before the jury or the trial court, as to the defendant’s
alleged status as a repeat offender, and thus there was
no factual finding that he had that status despite his
testimony on the record on that subject. For the forego-
ing reasons, the defendant’s maximum possible prison
sentence on the charge of conspiracy to sell cocaine
as a drug-dependent person in violation of §§ 53a-48
and 21a-277 (a) is a term of fifteen years.
   The judgment is reversed only as to the sentence on
the conspiracy conviction and the case is remanded for
resentencing in accordance with law. The judgment is
affirmed in all other respects.
  In this opinion the other judges concurred.